DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application number 17/592336 filed on February 3, 2022.
Claims 1 – 20 are pending.
Priority
This application is a continuation of prior filed application 16/898758 (now U.S. Patent 11,277,359) under 35 U.S.C. 120, 121, 365(c), or 386(c).  Co-pendency between the current application and the prior application is required. Since the applications were co-pending at the time of the instant application’s file date, the applicant is entitled to the benefit claim to the prior-filed application.   Therein the instant application is entitled to a priority date of June 11, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2022 was filed after the mailing date of the application on 02/03/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 -  3, 6 – 10, and 12 are rejected on the ground of non-provisional non-statutory anticipatory-type double patenting as being unpatentable over claims 1 – 7, and 11 – 13 of U.S. Patent 11,277,359.  Although the conflicting claims are not identical, they are not patently distinct from each other because both sets of claims are directed to the same invention.  This is a non- provisional non-statutory anticipatory-type double patenting rejection since the claims directed to the same invention have been patented.
In regard to claim 1:
Application 17/592336
U.S. Patent 11277359
1. A system comprising:
memory containing application state of an application; and
one or more processors configured to cause the application to perform operations including:
1. A system comprising: 
persistent storage containing a predefined token and application state; and 
one or more processors configured to perform, by way of an application that communicates with a message bot executing on a messaging platform, operations including:
receiving, from a message bot, a command, wherein the command identifies a user and another participant of a chat session in which the message bot is engaged,
receiving, by way of an interface associated with a unit of program code and from the message bot, a command, wherein the command identifies a bot token and a user of a chat session in which the message bot is engaged,
wherein the command is based on text that was entered by the user in the chat session and identifies the message bot as recipient of the command;
wherein the command is based on text that was entered by the user in the chat session, the command identifies a participant of the chat session on behalf of whom the command was provided, and the text identifies the message bot as recipient of the command;

verifying, by the unit of program code, that the bot token matches the predefined token, 
wherein the predefined token comprises a shared key configured on both the message bot and the application;
verifying that the user is authorized to use the command; and
verifying, by the unit of program code, that the user is authorized to use the command;
writing, to the memory, an update to the application state, wherein the update is based on the command.
writing, to the persistent storage, an update to the application state, wherein the update is based on the command; and

transmitting, by way the interface and to the message bot, a response confirming that the command has been performed, wherein the response causes the message bot to translate a representation of the response for display on a graphical user interface by way of the chat session.

It is clear that all of the elements of the instant application 17/592336 (herein ‘336) claim 1 are to be found in U.S. Patent 11,277,359 (herein ‘359) claim 1 (as the instant application ‘336 claim 1 fully encompasses Patent ‘359 claim 1).  The difference between ‘336 claim 1 and ‘359 claim 1 lies in the fact that the ‘359 claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the ‘359 patent is in effect a “species” of the “generic” invention of ‘336 claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘336 claim 1 is anticipated by claim 1 of ‘359, it is not patently distinct from ‘359 claim 1.
In regard to claim 2, see claim 2 of ‘359.
In regard to claim 3, see claim 3 of ‘359.
In regard to claim 6, see claim 4 of ‘359.
In regard to claim 7, see claim 5 of ‘359.
In regard to claim 8, see claim 6 of ‘359.
In regard to claim 9, see claim 7 of ‘359.
In regard to claim 10, see claim 1 of ‘359.
In regard to claim 12:
Application 17/592336
U.S. Patent 11277359
12. A computer-implemented method comprising:
11. A computer-implemented method comprising:
receiving, by an application and from a message bot, a command, wherein the command identifies a user and another participant of a chat session in which the message bot is engaged,
receiving, by way of an interface of an application and from a message bot executing on a messaging platform, a command, wherein the command identifies a bot token and a user of a chat session in which the message bot is engaged,
wherein the command is based on text that was entered by the user in the chat session and identifies the message bot as recipient of the command;
wherein the command is based on text that was entered by the user in the chat session, the command identifies a participant of the chat session on behalf of whom the command was provided, and the text identifies the message bot as recipient of the command,

wherein the interface is associated with a unit of program code, and 
wherein persistent storage contains a predefined token and application state; 
verifying, by the unit of program code, that the bot token matches the predefined token, wherein the predefined token comprises a shared key configured on both the message bot and the application;
verifying, by the application, that the user is authorized to use the command; and
verifying, by the unit of program code, that the user is authorized to use the command;
writing, by the application and to a memory, an update to application state of the application, wherein the update is based on the command.
writing, to the persistent storage, an update to the application state, wherein the update is based on the command; and

transmitting, by way the interface and to the message bot, a response confirming that the command has been performed, wherein the response causes the message bot to translate a representation of the response for display on a graphical user interface by way of the chat session.

It is clear that all of the elements of the instant application 17/592336 (herein ‘336) claim 12 are to be found in U.S. Patent 11,277,359 (herein ‘359) claim 11 (as the instant application ‘336 claim 12 fully encompasses Patent ‘359 claim 11).  The difference between ‘336 claim 12 and ‘359 claim 11 lies in the fact that the ‘359 claim includes many more elements and is thus much more specific.  Thus the invention of claim 11 of the ‘359 patent is in effect a “species” of the “generic” invention of ‘336 claim 12.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘336 claim 12 is anticipated by claim 11 of ‘359, it is not patently distinct from ‘359 claim 11.
In regard to claim 13, see claim 12 of ‘359.
In regard to claim 14, see claim 13 of ‘359.
Claim Analysis - 35 USC § 101 (Judicial Exception)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1– 20 are directed to statutory subject matter and no 35 USC 101 rejection is applied for the judicial exception.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement in the field of computer technology for the integration between a remote network management system (RMNS) and messaging platforms by way of a bot, so that making changes to data on RMNS is facilitated and therein implemented through an application configured to communicate with a message bot executing on the messaging platform, wherein in a chat session, the application receives a command from a message bot, wherein the command identifies a bot token and a user of the chat session in which the message bot is engaged.  The bot token is verified with a predefined token stored on the system, and a verification is made that the user is authorized to use the command, and upon successful verifications, the application state is updated based on the command and the command is performed so that a response confirming the command was performed is transmitted via the chat session to the message bot.  The ordered combination of the elements and limitations bound the claimed invention to a specific and useful improvement for securing two way communications between a message bot and a remote application in a scalable manner, as multiple message bots, commands, messages, and applications can be supported.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 8, 10, 12 – 14, 17 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gau et al. (U.S. 2018/0026919 A1; herein referred to as Gau) in view of Plumb et al. (U.S. 2017/0289069 A1; herein referred to as Plumb)
In regard to claim 1, a system comprising  (see ¶ [0005] “ . . . an integrated communications system application (ICSA) that may be employed in order to deliver an automated customer support for increasing service efficiency, providing an enhanced customer experience for different types of business interactions . . .”):
memory  (see ¶ [0006] “ . . . an integrated communications system application comprises a data store configured to store data records containing information about a plurality of facilities and data records containing information about a plurality of users, wherein the information about the plurality of users comprises personally identifiable information; an application server configured to transmit and receive information with the data store . . . “) containing application state of an application  (see ¶ [0053] “ . . Data layer 342 may additionally hold data per application and communicate with services feature 350 to sync data between database server 352, which may include two databases: one associated with FCA and one associated with the CMA . . . “); and
one or more processors configured to cause the application (e.g. facility customer application) to perform operations including (see ¶ [0006] “ . . . an application server configured to transmit and receive information with the data store, the application server comprising a bot configured to communicate between a user of the plurality of users and a facility of the plurality of facilities by receiving, via a facility customer application executed on a computing device of a user during a session on a channel on a communication platform, a user request of the user, wherein the facility customer application is configured to receive user requests from the user computing device and transmit the user request to at least one of the bot of the application server and the facility management application . . . “):
receiving (e.g. via a bot connector), from a message bot (see ¶ [0006] “ . . . a user request of the user, wherein the facility customer application is configured to receive user requests from the user computing device and transmit the user request to at least one of the bot of the application server and the facility management application; transmitting, via the channel on the communication platform, the user request to a facility computing system of a facility of the plurality of facilities, and transmitting, from the facility computing system of the facility during the session on the channel on the communication platform, to the computing device of the user, a message corresponding to the user request; and a bot connector configured to route messages between the bot of the application server and the computing device of the user via the channel of the communication platform; and the facility management application configured to receive and transmit information about the user and the user request, from the facility customer application via the bot during the session, without any personally identifiable information of that user, update information about the facility in the data store, and receive and transmit information about the user and the user request from the facility customer application without communicating via the bot during the session; the communication platform containing at least one channel configured to receive, from the facility customer application, the user requests and route the user request to the bot of the application server via the bot connector, receive, from the facility computing system, the message corresponding to the user request; and the facility computing system associated with the facility, the facility computing system comprising a user interface of the facility management application on a facility computing device, wherein the user interface is configured to receive data associated with the facility. . . .”) , a command  (see ¶ [0015] “ . . using a chat application, an automated customer support process for a restaurant may allow a user to start a restaurant bot and be provided an option for getting recommendations for restaurants by specifying one or more of a food type, budget, and location . . .”); and
writing, to the memory, an update to the application state(e. g. session tracking) (see ¶ [0045] “ . . . performing state management 206, meaning to manage and preserve the state of one or more user interface controls of the bot 116, such as text fields, buttons, object/data, and others . . .”), wherein the update is based on the command (e.g. request) (see ¶ [0045] “ . . . performing session tracking 212, which is a way to track and maintain state of a user 134, more specifically recognizing a particular user 134 when said user 134 sends a request to bot 116, and which may be done through techniques known in the art, such as using cookies, hidden form field, URL rewriting, and HttpSession, amongst others . . .”).
Gau fails to explicitly teach wherein the command identifies a user and another participant of a chat session in which the message bot is engaged, wherein the command is based on text that was entered by the user in the chat session and identifies the message bot as recipient of the command;
verifying that the user is authorized to use the command.  However Plumb teaches wherein the command identifies a user and another participant of a chat session in which the message bot is engaged (see Plumb Fig. 5 ¶ [0109] “ . . . FIG. 5 shows token exchange when sign in to the communication service (e.g. the VoIP and/or IM service) is not possible and the user signs in via a proxy, referred to herein as Trouter or TCP/IP Router. The name Trouter is used herein to denote a proxy that clients connect to on start-up. Once connected, Trouter maintains this socket to allow the communication service's backend to selectively push or receive signals to/from that client, effectively tunneling through any firewalls or routers that a given client may be using. It can be used to notify a running communication client instance that there is an incoming call, but it can also function as a general purpose communications channel . . .”), wherein the command is based on text that was entered by the user in the chat session (see Plumb Fig. 3A ¶¶ [0080-0081] “ . . . a communication event is established, in step 354, between the user terminal and the network node associated with the selected contact identifier. The communication event may, by way of example, be a communication session such as an audio or video call or an IM session. Once the communication event has been established, the user terminal may communicate, in step 356, with the user human user associated with the network node associated with the selected contact identifier as well as with another node associated with an autonomous software agent or bot 308. The messages in the communication between the two human users may be available to the bot 308. Therefore, an intent conveyed in a dialogue between the two human users may also be available to the bot 308. In the case where the communication event is an IM session, the text of the messages may be made available to the bot . . .”)  and identifies the message bot as recipient of the command (see Plumb ¶ [0073] “ . . . a user participating in a communication event may be provided with the option to grant the bot with permission to access to the event (for any of one or more of the purposes disclosed herein) by setting a permission setting in a user profile of the user, which may be stored locally on the user's user terminal or more preferably on a server, e.g. in the account database. In alternative or additional embodiments, the user may be provided with the option to grant the bot with the permission to access the communication event by means of a user-actionable prompt output through the UI (e.g. an on-screen prompt such as a op-up window or text-box) which the bot may provide in order to ask the user for the permission in question. In yet another alternative or additional embodiment, the permission may be implicitly granted when the user invites the bot, as a contact from the user's contact list, to become a participant in the communication session. The authentication then provides confidence that the bot is indeed legitimately the bot the user intends to grant permission . . . “);
verifying that the user is authorized to use the command (see Plumb ¶ [0111] “ . . . The user first signs in with the communication system 100, 300 using a mail submission agent (MSA) via the Trouter proxy through any firewalls or routers the client may be using. The Trouter proxy then responds by transmitting to the user a Trouter URL . . . :).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for an agent provisioning service to enable access to users of a communication system to a plurality of servicing autonomous software agent via bots communicating with users over a chat, and each bot capable of implementing an action, as taught by Plumb, into a system and method for an  integrated communications system application (ICSA) employed in conjunction with a suitable chat application (executed by a bot) for delivering an automated customer service support for businesses, such that a bot  may interact with a user employing channels such as chat applications, and may connect to said user via a bot connector, as taught by Gau.  Such incorporation enables application access for service support using a chat channel that can automatically match a bot to a user service to perform a required action.
In regard to claim 2, the combination of Gau and Plumb teach wherein the operations further include: transmitting, by way of a programmatic interface and to the message bot (see Gau ¶¶ [0049-0050]” . . . The presentation/UI layer 314 is configured to enable user interaction. The UI components 316 include code to perform functions such as configuring the visual appearance of controls, accepting and validating user input, and acquiring and rendering data. The UI process components 318 perform presentation/UI layer tasks that are not directly related to user interactions. For example, UI process components 318 may enable the flow of control between forms in the presentation/UI layer 314 and coordinate background tasks such as state management and handling of concurrent user activities. Users are able to see and interact with UI components 316, whereas UI process components 318 are typically not visible to users but perform vital supportive role to UI components 316.  Mobile devices 306, chat application 308, website plugin 310, and external resources, if existent, may communicate with a service interface 320 which includes APIs 322 . . . “), a representation of input forms (see Gau ¶ [0075] “ . . . The RGA 608 is an application that has a user interface configured for a computing device of the user to input requests for the restaurant (e.g., food order, getting on a line, viewing menu, etc.). Most requests from RGA 608 will be communicated via communication platform 120. The application server 114 receives information from the communication platform 120 and transmits appropriate information to the RMA 612. In some instances, the RGA 608 may communicate directly with the RMA 612. For example, the guest 610 may interact with RGA 608 to conduct a real-time chat with a host 614 or a kitchen manager 616 of RMA 612 . . .”); and 
receiving, by way of the programmatic interface and from the message bot  (see Gau ¶ [0079] “ . . . the restaurant bot uses a chat application, included in the communication system of FIG. 6, as a user interface enabling interaction with guests. The restaurant bot is executed by the application servers of the information storage system, and may act as an automated agent for a plurality of restaurants that have information included in the data store . . .”), a representation of input corresponding to the input forms, wherein the update is also based on the input (see Gau ¶ [0079] “ . . . When a guest inputs any request (e.g., food preferences, budget, preferred restaurants, etc.), the restaurant bot receives these inputs and transfers the inputs to the CMA. The CMA processes the requests in order to provide the restaurant bot with appropriate content based on the information and services available at the data store. The restaurant bot then retrieves the appropriate content from the CMA and delivers the content to the guests. All inputs from guests are also saved in the data store and serve to update the data store accordingly . . . “).
In regard to claim 3, the combination of Gau and Plumb teach wherein receiving the representation of the input forms causes the message bot to generate and transmit a representation of a graphical user interface element displaying the input forms (e.g. restaurants, food type, location) to the user by way of the chat session (see Gau -  ¶¶ [0082-0084]” . . . a guest first initializes a chat application 702, which may display different bot applications including the restaurant bot. Then, the guest starts the restaurant bot 704, which prompts the application servers to execute the restaurant bot for the guest. The restaurant bot may then propose providing a restaurant recommendation 706. If the guest wants to receive a recommendation, then the restaurant bot provides an option to the guest to specify a desired food type 708. Subsequently, the restaurant bot provides the customer with an option to specify a budget 710. If the guest does have a budget, the guest may follow by specifying a budget 712. After specifying a budget 712, or if the guest does not have a specific budget, the guest may continue by specifying a desired location 714.   According to an embodiment, suitable methods for specifying a desired food type 708 may include selecting from suggested options that may be based on previous user experiences. According to another embodiment, other suitable methods for specifying a desired food type 708 may include inputting a desired food type. According to an embodiment, a suitable option for specifying a desired location 714 may include sharing current location of a guest as an input for restaurant location search. According to another embodiment, a suitable option for specifying a desired location 714 may include searching for a restaurant in a given location, for which guests may be able to input zip code, city, and state of the desired restaurants, amongst others. According to yet another embodiment, guests may specify a desired location 714 by selecting from options based on previous dining experience . . . “).
In regard to claim 8, the combination of Gau and Plumb teaches wherein verifying that the user is authorized to use the command (see Plumb ¶ [0111] as described for the rejection of claim 1 and is incorporated herein) comprises:
verifying that the user is authorized to provide commands on behalf of the participant (see Plumb ¶¶ [0114-0117] “ . . . The user transmits, in step 508, a message directed to the agent.  This message may be forwarded via instant messaging service to the agent or bot. Once the message is received at the agent or bot, it is examined, in step 510, whether the agent already has an authentication token for the user. This may be the case if, for example, the user has already used the agent or bot earlier in the communication session. If the agent already has an authentication token for the user, then the agent or bot may connect to the back end without any further authentication steps (step 512). The user's message is forwarded to the backend and the user request is actioned accordingly.  If the agent does not already have the user's authentication token, then the agent retrieves, in step 514, the trout URL associated with the user that has been stored at an agent database comprised in the personal data platform 117, 317 . . . “); and
verifying that the participant is authorized to use the command (see Plumb . . . ¶¶ [0118-0119] “ . . .. Once the user's Trouter URL has been retrieved from the agent database, the agent transmits, in step 516, an authentication token request to the user. The authentication token request informs the user end that an authentication token must be transmitted to the agent.   It is then examined, at the user end, in step 518, this is a check to determine whether the agent is actually allowed to possess ticketing information  . . .”).
The motivation to combine Plumb with Gau is described for the rejection of claim 1.  Additionally, Plumb provides further authentication for user – bot communications when proxy applications are involved.
In regard to claim 10, the combination of Gau and Plumb  teaches wherein the memory also includes a predefined token (e.g. user tokens) (see Gau ¶ [0051] “ . . . Web server 312 may additionally include cross cutting functions 324, which refer to functions that affect different layers and tiers within FCA. Cross cutting functions 324 may include, amongst others, security 326, operational management 328, and communication 330. Security 326 may protect data by using user tokens and sessions . . .”) associated with the application (e.g. FCA) (see Gau ¶ [0059] “ . . . Web server 408 may additionally include cross cutting functions 420, which refer to functions that affect different layers and tiers within FCA. Cross cutting functions 420 may include, amongst others, security 422, operational management 424, and communication 426. Security 422 may protect data by using user tokens and sessions. Operational management 424 may include performing business analytics, such as user count. Communication 426 is configured to allow interaction between components across layers and tiers of FCA . . .”), wherein the command identifies a bot token (see Plumb ¶ [0098] “ . . . the authentication token can be used in the headers of messages in a communication event such as an IM session between the user terminal and the bot . . . “), and wherein the operations further include: verifying that the bot token matches the predefined token  (see Plumb ¶¶ [0104-0105] “ . . . the user also requests and receives, in step 504, an authentication token suitable for agent back end authentication. This authentication token can be used to allow back end access to a bot 108, 308 or agent. This token may, by way of example, be a Relying Party Suite, (RPS) authentication token.  The authentication token is then transmitted, in step 506, from the user to a secure end point accessible by the agent or bot. The authentication token is then stored, in step 508, at the personal data platform 117, 317 of FIGS. 1 and 3 which holds all personal data, and is accessible by the bot 108, 308 . . .”).
The motivation to combine Plumb with Gau is described for the rejection of claim 1 and is incorporated herein.  Additionally Plumb provides additional authentication using predefined tokens. 
In regard to claim 12, Gau teaches a computer-implemented method comprising (see ¶ [0007] “ . . . a computer implemented method comprises receiving, by a server, via a facility customer application executed on a computing device of a user during a session on a channel on a communication platform, a user request from the user, wherein the facility customer application is configured to receive user requests from the user computing device and transmit the user request to at least one of a bot of the server and a facility management application . . .”) :
receiving, by an application and from a message bot (e.g. via a bot connector) (see ¶ [0006] as described for the rejection of claim 1 and is incorporated herein), a command(see ¶ [0015] as described for the rejection of claim 1 and is incorporated herein), 
and writing, by the application (e.g. facility customer application) and to a memory (see ¶ [0053] as described for the rejection of claim 1 and is incorporated herein), an update to application state of the application (e. g. session tracking) (see ¶ [0045] as described for the rejection of claim 1 and is incorporated herein), wherein the update is based on the command (e.g. request) (see ¶ [0045] as described for the rejection of claim 1 and is incorporated herein).
Gau fails to explicitly teach wherein the command identifies a user and another participant of a chat session in which the message bot is engaged, wherein the command is based on text that was entered by the user in the chat session and identifies the message bot as recipient of the command;
verifying, by the application, that the user is authorized to use the command;  However Plumb teaches wherein the command identifies a user and another participant of a chat session in which the message bot is engaged (see Plumb Fig. 5 ¶ [0109] as described for the rejection of claim 1 and is incorporated herein), wherein the command is based on text that was entered by the user in the chat session (see Plumb Fig. 3A ¶¶ [0080-0081] as described for the rejection of claim 1 and is incorporated herein) and identifies the message bot as recipient of the command  (see Plumb ¶ [0073] as described for the rejection of claim 1 and is incorporated herein);
verifying, by the application, that the user is authorized to use the command (see Plumb ¶ [0111] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Plumb with Gau is described for the rejection of claim 1 and is incorporated herein. 
In regard to claim 13, the combination of Gau and Plumb teach further comprising:
transmitting, by way of a programmatic interface and to the message bot (see Gau ¶¶ [0049-0050] as described for the rejection of claim 2 and is incorporated herein), a representation of input forms (see Gau ¶ [0075] as described for the rejection of claim 2 and is incorporated herein); and 
receiving, by way of the programmatic interface and from the message bot (see Gau ¶ [0079] as described for the rejection of claim 2 and is incorporated herein), a representation of input corresponding to the input forms, wherein the update is also based on the input (see Gau ¶ [0079] as described for the rejection of claim 2 and is incorporated herein).
In regard to claim 14, the combination of Gau and Plumb teach wherein receiving the representation of the input forms causes the message bot to generate and transmit a representation of a graphical user interface element displaying the input forms to the user by way of the chat session  (see Gau -  ¶¶ [0082-0084] as described for the rejection of claim 3 and is incorporated herein).
In regard to claim 17, the combination of Gau and Plumb teaches  wherein verifying that the user is authorized to use the command (see Plumb ¶ [0111] as described for the rejection of claim 1 and is incorporated herein) comprises:
verifying that the user is authorized to provide commands on behalf of the participant  (see Plumb ¶¶ [0114-0117] as described for the rejection of claim 8 and is incorporated herein); and 
verifying that the participant is authorized to use the command (see Plumb . . . ¶¶ [0118-0119] as described for the rejection of claim 8 and is incorporated herein).
The motivation to combine Plumb with Gau is described for the rejection of claim 8 and is incorporated herein.
In regard to claim 18, Gau teaches a  computer-implemented method comprising(see ¶ [0007] “ . . . a computer implemented method comprises receiving, by a server, via a facility customer application executed on a computing device of a user during a session on a channel on a communication platform, a user request from the user, wherein the facility customer application is configured to receive user requests from the user computing device and transmit the user request to at least one of a bot of the server and a facility management application . . .”):
Receiving (e.g. via a bot connector), by a message bot (see ¶ [0006] “ . . . a user request of the user, wherein the facility customer application is configured to receive user requests from the user computing device and transmit the user request to at least one of the bot of the application server and the facility management application; transmitting, via the channel on the communication platform, the user request to a facility computing system of a facility of the plurality of facilities, and transmitting, from the facility computing system of the facility during the session on the channel on the communication platform, to the computing device of the user, a message corresponding to the user request; and a bot connector configured to route messages between the bot of the application server and the computing device of the user via the channel of the communication platform; and the facility management application configured to receive and transmit information about the user and the user request, from the facility customer application via the bot during the session, without any personally identifiable information of that user, update information about the facility in the data store, and receive and transmit information about the user and the user request from the facility customer application without communicating via the bot during the session; the communication platform containing at least one channel configured to receive, from the facility customer application . . .”), a message from a user, (see ¶ [0006] “ . . .the user requests and route the user request to the bot of the application server via the bot connector, receive, from the facility computing system, the message corresponding to the user request; and the facility computing system associated with the facility, the facility computing system comprising a user interface of the facility management application on a facility computing device, wherein the user interface is configured to receive data associated with the facility . . .”), wherein the message contains a command (see ¶ [0015] “ . . using a chat application, an automated customer support process for a restaurant may allow a user to start a restaurant bot and be provided an option for getting recommendations for restaurants by specifying one or more of a food type, budget, and location . . .”);
transmitting, by the message bot, the command to an application (see Gau ¶ [0079] “ . . . the restaurant bot uses a chat application, included in the communication system of FIG. 6, as a user interface enabling interaction with guests. The restaurant bot is executed by the application servers of the information storage system, and may act as an automated agent for a plurality of restaurants that have information included in the data store . . .”) ;
receiving, by the message bot, one or more input forms from the application (see Gau ¶ [0075] “ . . . The RGA 608 is an application that has a user interface configured for a computing device of the user to input requests for the restaurant (e.g., food order, getting on a line, viewing menu, etc.). Most requests from RGA 608 will be communicated via communication platform 120. The application server 114 receives information from the communication platform 120 and transmits appropriate information to the RMA 612. In some instances, the RGA 608 may communicate directly with the RMA 612. For example, the guest 610 may interact with RGA 608 to conduct a real-time chat with a host 614 or a kitchen manager 616 of RMA 612 . . .”);
receiving, by the message bot, input from the user for the one or more input forms(see Gau ¶ [0079] “ . . . When a guest inputs any request (e.g., food preferences, budget, preferred restaurants, etc.), the restaurant bot receives these inputs and transfers the inputs to the CMA. The CMA processes the requests in order to provide the restaurant bot with appropriate content based on the information and services available at the data store. The restaurant bot then retrieves the appropriate content from the CMA and delivers the content to the guests. All inputs from guests are also saved in the data store and serve to update the data store accordingly . . . “);
transmitting, by the message bot, the input to the application (see Gau -  ¶¶ [0082-0084]” . . . a guest first initializes a chat application 702, which may display different bot applications including the restaurant bot. Then, the guest starts the restaurant bot 704, which prompts the application servers to execute the restaurant bot for the guest. The restaurant bot may then propose providing a restaurant recommendation 706. If the guest wants to receive a recommendation, then the restaurant bot provides an option to the guest to specify a desired food type 708. Subsequently, the restaurant bot provides the customer with an option to specify a budget 710. If the guest does have a budget, the guest may follow by specifying a budget 712. After specifying a budget 712, or if the guest does not have a specific budget, the guest may continue by specifying a desired location 714.   According to an embodiment, suitable methods for specifying a desired food type 708 may include selecting from suggested options that may be based on previous user experiences. According to another embodiment, other suitable methods for specifying a desired food type 708 may include inputting a desired food type. According to an embodiment, a suitable option for specifying a desired location 714 may include sharing current location of a guest as an input for restaurant location search. According to another embodiment, a suitable option for specifying a desired location 714 may include searching for a restaurant in a given location, for which guests may be able to input zip code, city, and state of the desired restaurants, amongst others. According to yet another embodiment, guests may specify a desired location 714 by selecting from options based on previous dining experience . . . “); and
receiving, by the message bot(see ¶ [0045] “ . . . performing state management 206, meaning to manage and preserve the state of one or more user interface controls of the bot 116, such as text fields, buttons, object/data, and others . . .”), a confirmation from the application that the application has changed state based on the input (see ¶ [0045] “ . . . performing session tracking 212, which is a way to track and maintain state of a user 134, more specifically recognizing a particular user 134 when said user 134 sends a request to bot 116, and which may be done through techniques known in the art, such as using cookies, hidden form field, URL rewriting, and HttpSession, amongst others . . .”).
Gau fails to explicitly teach that identifies the user and another participant of a chat session in which the message bot is engaged, wherein the command is based on text that was entered by the user in the chat session and identifies the message bot as recipient of the command;   However Plumb teaches that identifies the user and another participant of a chat session in which the message bot is engaged (see Plumb Fig. 5 ¶ [0109] “ . . . FIG. 5 shows token exchange when sign in to the communication service (e.g. the VoIP and/or IM service) is not possible and the user signs in via a proxy, referred to herein as Trouter or TCP/IP Router. The name Trouter is used herein to denote a proxy that clients connect to on start-up. Once connected, Trouter maintains this socket to allow the communication service's backend to selectively push or receive signals to/from that client, effectively tunneling through any firewalls or routers that a given client may be using. It can be used to notify a running communication client instance that there is an incoming call, but it can also function as a general purpose communications channel . . .”), wherein the command is based on text that was entered by the user in the chat session (see Plumb Fig. 3A ¶¶ [0080-0081] “ . . . a communication event is established, in step 354, between the user terminal and the network node associated with the selected contact identifier. The communication event may, by way of example, be a communication session such as an audio or video call or an IM session. Once the communication event has been established, the user terminal may communicate, in step 356, with the user human user associated with the network node associated with the selected contact identifier as well as with another node associated with an autonomous software agent or bot 308. The messages in the communication between the two human users may be available to the bot 308. Therefore, an intent conveyed in a dialogue between the two human users may also be available to the bot 308. In the case where the communication event is an IM session, the text of the messages may be made available to the bot . . .”)and identifies the message bot as recipient of the command(see Plumb ¶ [0073] “ . . . a user participating in a communication event may be provided with the option to grant the bot with permission to access to the event (for any of one or more of the purposes disclosed herein) by setting a permission setting in a user profile of the user, which may be stored locally on the user's user terminal or more preferably on a server, e.g. in the account database. In alternative or additional embodiments, the user may be provided with the option to grant the bot with the permission to access the communication event by means of a user-actionable prompt output through the UI (e.g. an on-screen prompt such as a op-up window or text-box) which the bot may provide in order to ask the user for the permission in question. In yet another alternative or additional embodiment, the permission may be implicitly granted when the user invites the bot, as a contact from the user's contact list, to become a participant in the communication session. The authentication then provides confidence that the bot is indeed legitimately the bot the user intends to grant permission . . . “);
The motivation to combine Plumb with Gau is described for the rejection of claim 1 and is incorporated herein. 
In regard to claim 20, the combination of Gau and  Plumb teaches wherein reception of the confirmation causes the confirmation to be displayed to the user (see Gau ¶ [0041] “ . . . FMA 132 may receive the user request (e.g., table reservation for the user 134) and may display the user request on various computing devices associated with the facility system 128. An operator (associated with any of the computing devices of the facility system 128) may receive the user request on a user interface (e.g., FSS 140 and/or FMA 132) and may respond to the user request with a message corresponding to the user request (e.g., confirming the reservations based on the time and the number of patrons). . . . The corresponding message then is received by the application server 114 (via FMA 132) and may transmit the message (via bot 116 and bot connector 118) to the FCA 130 (e.g., to be displayed to the user). The application server 114 may then update the data records within the data store 106 to reflect the reservation of the user 134. .  . “).
The motivation to combine Plumb with Gau is described for the rejection of claim 1 and is incorporated herein.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gau et al. (U.S. 2018/0026919 A1; herein referred to as Gau) in view of Plumb et al. (U.S. 2017/0289069 A1; herein referred to as Plumb) as applied to claims 1 – 3, 8, 10, 12 – 14, 17 – 18, and 20 in further view of Yu et al. (U.S. 2018/0332042 A1; herein referred to as Yu)
In regard to claim 4, the combination of Gau and Plumb fails to explicitly teach wherein the message bot and the application are configured to execute on two respective hardware devices, and wherein the programmatic interface includes one or more uniform resource locators (URLs) each referencing different units of program code within the application.  However Yu teaches wherein the message bot and the application are configured to execute on two respective hardware devices (see Fig. 2 3rd party app servers 206, bot website servers 208) (see ¶ [0032] “ . . . System 200 may begin with an initial connection process. The initial connection process may involve an electronic device, such as electronic device 202. The electronic device 202 may be used to run an application, such as a messaging application (e.g., a chat application such as WhatsApp®, Facebook® Messenger, WeChat®, Slack®, etc.). A bot may be accessed within such messaging application. A user may request the bot to access a third-party application associated with the user. The bot may then check if the user identification from the messaging application (e.g., user ID) is authenticated with the requested third-party application (e.g., Instagram®). If so, the bot may proceed to access the third-party application as requested. If not, the bot (via the messaging application) may prompt the user to enter login credentials by redirecting the user to a login URL of the third-party application (e.g., on servers 206).  . . :’see ¶ [0034] “ . . . the bot webpage servers 208 may communicate with electronic device 202 via network(s) 204. Information may also be transmitted from the third-party application servers 206 to the bot webpage servers 208 via network(s) 204.  . . “)   , and wherein the programmatic interface includes one or more uniform resource locators (URLs) each referencing different units of program code within the application (see ¶ [0032] “ . . . . Once the user clicks on the URL provided by the bot, a window within the messaging application may enable the user to enter the login credentials associated with the third-party account. The window within the messaging application may be displayed on electronic device 202, and the webpage associated with the third-party account may be provided by servers 206 to the electronic device 202 over network 204. The login credentials may be compared with stored login credentials for the third-party account on servers 206, which subsequently communicate an access token to a webpage associated with the bot, e.g., on servers 208 . . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method that securely authenticate a user of a web application, wherein the user may utilize a bot from within a first application, such as a chat application and then request the bot to access a second application (e.g., a social-networking application) that is remote from the first application. If the bot does not have authorization, the bot may redirect the user to a webpage for the second application, where the user may enter login credentials, as taught by Yu, into a system and method for an  integrated communications system application (ICSA) employed in conjunction with a suitable chat application (executed by a bot) for delivering an automated customer service support for businesses, such that a bot  may interact with a user employing channels such as chat applications, and may connect to said user via a bot connector, wherein access to a plurality of servicing autonomous software agent via the bots communicating with users over a chat is implemented with each bot capable of implementing an action as taught by the combination of Gau and Plumb.  Such incorporation enables access through different URLs to more than one application associated with the chat.
In regard to claim 15,  the combination of Gau, Plumb, and Yu teaches wherein the message bot and the application are configured to execute on two different hardware devices  (see Yu Fig. 2 3rd party app servers 206, bot website servers 208) (see Yu ¶ [0032], ¶ [0034] as described for the rejection of claim 4 and is incorporated herein) and wherein the programmatic interface includes one or more uniform resource locators (URLs) each referencing different units of program code within the application (see Yu ¶ [0032] as described for the rejection of claim 4 and is incorporated herein).
The motivation to combine Yu with the combination of Gau and Plumb is described for the rejection of claim 4 and is incorporated herein.
Claims 5 – 6,  16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gau et al. (U.S. 2018/0026919 A1; herein referred to as Gau) in view of Plumb et al. (U.S. 2017/0289069 A1; herein referred to as Plumb) as applied to claims 1 – 3, 8, 10, 12 – 14, 17 – 18, and 20 in further view of Pallakoff (U.S. 2019/0235832 A1; herein referred to as Pallakoff)
In regard to claim 5, the combination of Gau and Plumb teaches wherein the operations further include: transmitting, to the message bot, a response confirming that the command has been performed (see Gau ¶ [0041] “ . . . FMA 132 may receive the user request (e.g., table reservation for the user 134) and may display the user request on various computing devices associated with the facility system 128. An operator (associated with any of the computing devices of the facility system 128) may receive the user request on a user interface (e.g., FSS 140 and/or FMA 132) and may respond to the user request with a message corresponding to the user request (e.g., confirming the reservations based on the time and the number of patrons). . . . The corresponding message then is received by the application server 114 (via FMA 132) and may transmit the message (via bot 116 and bot connector 118) to the FCA 130 (e.g., to be displayed to the user). The application server 114 may then update the data records within the data store 106 to reflect the reservation of the user 134. .  . “), 
The combination of Gau and Plumb fails to explicitly teach wherein the response causes the message bot to translate a representation of the response for display on a graphical user interface by way of the chat session.  However Pallakoff teaches wherein the response causes the message bot to translate a representation of the response for display on a graphical user interface by way of the chat session (see Fig. 7, ¶ [0158] “ . . .  FIG. 7 illustrates the at a high level a PCOM System that uses a PCOM CLOUD sub-system to allow a user of a PCOM device 701 (also referred to as a PCOM-enabled device) to talk with a range of people and things using a single consistent user experience, including but not necessarily limited to users of other PCOM-enabled devices (705); people using text-based messaging apps 706 such as standard SMS, iMessage on iPhone, Facebook Messenger, and so on; people simply talking by voice on a phone 708; and a wide range of voice-based and text-based agents and bots 707, such as Alexa (a voice-based agent) and bots and services that accept text as input and respond with text as output. A good example of a text-based service is Google's translation service, which (after specification of an input and output language) allows input of a sentence in the input language and responds with the sentence translated to the output language. An example of a text-based bot would the ones that developers can create for Facebook messenger (or SMS) that let users “chat” with software cloud services by typing messages and reading the replies: There are text-based bots for ordering Pizza, getting information about airline flights, and many other tasks. (Some of these bots can also present graphical user interface elements when used on a device with a display. . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for implementing personal-communicator user experiences which enable interactions with a wearable or table-top personal communicator device (“PCOM device”) which acts as a speech-optimized peripheral for interacting efficiently with speech-based services and agents, as taught by Pallakoff, into a system and method for an  integrated communications system application (ICSA) employed in conjunction with a suitable chat application (executed by a bot) for delivering an automated customer service support for businesses, such that a bot  may interact with a user employing channels such as chat applications, and may connect to said user via a bot connector, wherein access to a plurality of servicing autonomous software agent via the bots communicating with users over a chat is implemented with each bot capable of implementing an action as taught by the combination of Gau and Plumb.  Such incorporation provides for translation of messages from the chat platform to graphical displays. 
In regard to claim 6, the combination of Gau, Plumb, and Pallakoff  teach wherein the command and the response are in a structured text format (see Gau . ¶ [0045] “ . . . Bot connector 118 may include several functions, such as routing messages 204 from user 134 to bot 116 and vice-versa; performing state management 206, meaning to manage and preserve the state of one or more user interface controls of the bot 116, such as text fields, buttons, object/data, and others; performing bot registration 208 and managing a bot directory 210, allowing developers to release different bots 116 to users; performing session tracking 212, which is a way to track and maintain state of a user 134, more specifically recognizing a particular user 134 when said user 134 sends a request to bot 116, and which may be done through techniques known in the art, such as using cookies, hidden form field, URL rewriting, and HttpSession, amongst others; performing services 214 such as translation of text from a user 134 for clear comprehension of requests to bot 116, and translating bot 116 replies to user 134 back to original language employed by said user 134; enabling per-user and per-bot storage 216, referring to data storage per particular user 134 related to a corresponding bot 116; enabling access to a software development kit (SDK) 218, allowing for development of new bots 116 and modification of existing bots 116; and allowing access to application programming interfaces (APIs 220) serving as interfaces for bots 116 and communication platform 120 .  . .”).
In regard to claim 16, the combination of Gau and Plumb teaches further comprising: 
transmitting, to the message bot, a response confirming that the command has been performed (see Gau ¶ [0041] as described for the rejection of claim 5 and is incorporated herein), 
The combination of Gau and Plumb fails to explicitly teach wherein the response causes the message bot to translate a representation of the response for display on a graphical user interface by way of the chat session.  However Pallakoff teaches wherein the response causes the message bot to translate a representation of the response for display on a graphical user interface by way of the chat session (see Fig. 7, ¶ [0158] as described for the rejection of claim 6 and is incorporated herein).
The motivation to combine Pallakoff with the combination of Gau and Plumb is described for the rejection of claim 5 and is incorporated herein.
In regard to claim 19, the combination of Gau, Plumb, and  Pallakoff  teaches wherein reception of the one or more input forms causes a graphical menu containing the input forms to be displayed to the user (see Pallakoff Fig. 7, ¶ [0158] “ . . .  FIG. 7 illustrates the at a high level a PCOM System that uses a PCOM CLOUD sub-system to allow a user of a PCOM device 701 (also referred to as a PCOM-enabled device) to talk with a range of people and things using a single consistent user experience, including but not necessarily limited to users of other PCOM-enabled devices (705); people using text-based messaging apps 706 such as standard SMS, iMessage on iPhone, Facebook Messenger, and so on; people simply talking by voice on a phone 708; and a wide range of voice-based and text-based agents and bots 707, such as Alexa (a voice-based agent) and bots and services that accept text as input and respond with text as output. A good example of a text-based service is Google's translation service, which (after specification of an input and output language) allows input of a sentence in the input language and responds with the sentence translated to the output language. An example of a text-based bot would the ones that developers can create for Facebook messenger (or SMS) that let users “chat” with software cloud services by typing messages and reading the replies: There are text-based bots for ordering Pizza, getting information about airline flights, and many other tasks. (Some of these bots can also present graphical user interface elements when used on a device with a display. . .”).
The motivation to combine Pallakoff with the combination of Gau and  Plumb is described for claim 5 and is incorporated herein.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gau et al. (U.S. 2018/0026919 A1; herein referred to as Gau) in view of Plumb et al. (U.S. 2017/0289069 A1; herein referred to as Plumb) as applied to claims 1 – 3, 8, 10, 12 – 14, 17 – 18, and 20 in further view of Youssefi (U.S. 2019/0207875 A1; herein referred to as Youssefi).
In regard to claim 7, the combination of Gau and Plumb fails to explicitly teach wherein the application also provides a web interface that is configured to display at least some of the application state in a form of a web page.  However Youssefi teaches wherein the application also provides a web interface that is configured to display at least some of the application state in a form of a web page (see ¶ [0033] “ . . . the user state can also include an embedded page indicator, which in applicable situations indicates a location in a customer flow at the chat application instance. For cases where the chat application instance is implemented at the user's web browser, the embedded page indicator can indicate a particular web page from which the chat text is provided to the chat session 136. The embedded page indicator can, for example, indicate that the chat text originated at a certain transaction web page, at an FAQ page, or at a complaints page. For cases where the chat application instance is implemented as a SLACK or another social messaging service, the embedded page can indicate a location in the customer flow (e.g., as used by the integration bot 114) . . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for using multi-level bots for data access across multiple applications and instances, as taught by Youssefi, into a system and method for an  integrated communications system application (ICSA) employed in conjunction with a suitable chat application (executed by a bot) for delivering an automated customer service support for businesses, such that a bot  may interact with a user employing channels such as chat applications, and may connect to said user via a bot connector, wherein access to a plurality of servicing autonomous software agent via the bots communicating with users over a chat is implemented with each bot capable of implementing an action as taught by the combination of Gau and Plumb.  Such incorporation enables the chat application to be driven by a web application.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gau et al. (U.S. 2018/0026919 A1; herein referred to as Gau) in view of Plumb et al. (U.S. 2017/0289069 A1; herein referred to as Plumb) as applied to claims 1 – 3, 8, 10, 12 – 14, 17 – 18, and 20 in further view of Cai et al. (U.S. 2019/0349321 A1l herein referred to as Cai).
In regard to claim 9, the combination of Gau and Plumb fails to explicitly teach wherein the application is an incident management application, the command is a request to create a new incident, and the update adds the new incident to a database.  However Cai teaches wherein the application is an incident management application (see ¶ [0004] “ . . . there is provided an agent platform for incident related communication with a processor and a memory storing machine executable instructions to configure the processor to: process text fields of IT incident tickets to update a knowledge base for a natural language processor and machine learning . . . “), the command is a request to create a new incident (e.g. user query) (see ¶ [0049] “ . . . The agent platform 100 can enable incident related communication using a processor 104 and a memory 108 storing machine executable instructions to configure the processor to process text fields of IT incident tickets to update a knowledge base for a natural language processor 120 and machine learning. The processor 104 can receive a user query and parse the user query to generate the parsed user query. The processor 104 can receive a tuple or sequence of elements based on a parsed user query received at virtual agent 180 or interface application 130. The processor 104 can trigger interactions at the virtual agent 180 by processing on the tuple or the sequence of elements using the natural language processor 120 . . .”) , and the update adds the new incident to a database (see ¶ [0060] “ . . . Task scheduler 606 can be used to execute the script on according to a date/time parameter (e.g. off peak hours). The script can be stored in a data cache (of data storage 110) and acquires all incidents (title and descriptions) from the past week or other period. The auto-update process 604 can concatenate title and description of new incident tickets, and remove stop words (e.g., low value words) from all titles/descriptions, and update the knowledge base 608 with new incident tickets . . .”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for implementing an agent platform using a virtual agent for incident reporting and analysis as taught by Cai, into a system and method for an  integrated communications system application (ICSA) employed in conjunction with a suitable chat application (executed by a bot) for delivering an automated customer service support for businesses, such that a bot  may interact with a user employing channels such as chat applications, and may connect to said user via a bot connector, wherein access to a plurality of servicing autonomous software agent via the bots communicating with users over a chat is implemented with each bot capable of implementing an action as taught by the combination of Gau and Plumb.  Such incorporation provides specialized functionality for reporting and analyzing system incidents using the bot integration platform.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gau et al. (U.S. 2018/0026919 A1; herein referred to as Gau) in view of Plumb et al. (U.S. 2017/0289069 A1; herein referred to as Plumb) as applied to claims 1 – 3, 8, 10, 12 – 14, 17 – 18, and 20 in further view of Smullen et al. (U.S. 2017/0048170 A1; herein referred to as Smullen) and in further view of Daly et al. (U.S. 2020/0162253 A1; herein referred to as Daly).
In regard to claim 11, the combination of Gau and Plumb  teaches wherein the memory also includes a predefined token (e.g. user tokens) (see Gau ¶ [0051] “ . . . Web server 312 may additionally include cross cutting functions 324, which refer to functions that affect different layers and tiers within FCA. Cross cutting functions 324 may include, amongst others, security 326, operational management 328, and communication 330. Security 326 may protect data by using user tokens and sessions . . .”) associated with the application(e.g. FCA) (see Gau ¶ [0059] “ . . . Web server 408 may additionally include cross cutting functions 420, which refer to functions that affect different layers and tiers within FCA. Cross cutting functions 420 may include, amongst others, security 422, operational management 424, and communication 426. Security 422 may protect data by using user tokens and sessions. Operational management 424 may include performing business analytics, such as user count. Communication 426 is configured to allow interaction between components across layers and tiers of FCA . . .”) .
The combination of Gau and Plumb fails to explicitly teach  wherein the operations further include: 
receiving, from a second message bot, a second command, wherein the second command identifies a second user and a second participant of a second chat session in which the second message bot is engaged, wherein the second command is based on text that was entered by the second user in the second chat session, identifies a bot token, and identified the second message bot as recipient of the second command;
determining that the bot token does not match the predefined token; and 
in response to determining that the bot token does not match the predefined token, ending a transaction between the second message bot and the application.
However Smullen teaches  wherein the operations further include:  receiving, from a second message bot (e.g. new bot 2202), a second command, wherein the second command identifies a second user and a second participant (e.g. enterprise data source )of a second chat session (e.g. a second secure bidirectional conversation) in which the second message bot is engaged (see ¶ [0295] “ . . . at the end of a particular transaction, a bot 2202 may say “Okay. Well, is there something else I can help you with?” For instance, the user may have successfully completed their first task of, e.g. changing the flight time for a trip on the same day. The user now wishes to complete a booking for a different trip. By using the define start node bot instantiation, the bot 2202 is able to pass on information so that when the new bot gets initialized, the bot can be smart and proactive enough to say to the user 216 “Okay. We've completed the last session in which you indicated that you actually want to make this reservation now, we're going to allow you to do that at this time.” In this way the reservation is treated as a separate ticket. As an alternative to this, for a particular end user 216, the bot 2202 supports the ability to trigger a new conversation 2220 and at the end of a transaction presents the user with an affordance. If the user selects the affordance, the bot will either initiate a survey bot or jump to a survey node within its own node graph. In either case, the end user is presented with the message such as “Can I help you with anything else?” when the affordance is selected. Thus, the current bot 2202 instance (e.g., the conversation 2220 hosted by the current bot 2202) plans to shut down but the bot knows the user clicked on the affordance (e.g., button). So as soon as the current bot instance shuts down (e.g., the current conversation 2220 is terminated), the bot 2202 initiates a new bot 2202 instance and, instead of the user 216 just typing in the standard introductory requested information specified by the node graph of the new bot 2202, the new bot, because of the additional information from the last bot instance by way of the defined state node bot instantiation, will initiate at a very specific node in the bot node graph. For instance, the bot may say “Okay. You've finished a prior transaction. We are starting a new transaction here, and, because of the information you had previously provided, we are starting you right off here.” Advantageously, the end user 216 does not have to worry about the separate ticket numbers for the two conversations 2220 or whether the bot 2202 hand off occurs. However, from an overall tracking perspective the defined start node bot instantiation feature provides the flexibility to allow end user 216 to spin up or spin down bot instances (e.g., conversations 2220) and jump to specific nodes within these instances. Moreover, the bot instances 2202 that are spun up (initiated based on a prior bot instance) can be in a different category than the original bot. Thus, in some embodiments, upon conclusion of a first secure bidirectional conversation with a first bot, an initial node in a plurality of nodes of a second automated human interface module (bot) is selected based upon an end state of the first secure bidirectional conversation. This initial node is used by the second bot to initiate a second secure bidirectional conversation between (i) a first remote user device associated with the first user and the enterprise data source associated with a primary communication channel that includes the sub-channel. . . .”) , wherein the second command is based on text that was entered by the second user in the second chat session (see ¶ [0294] “ . . . This initial node is used by the second automated human interface module to initiate a second secure bidirectional conversation between the remote user device associated with the end user and the enterprise data source associated with a primary communication channel that includes the sub-channel . . . “), identifies a bot token (see ¶ [0010] “ . . . the first sub-channel further comprises a second secure bidirectional conversation between (i) a second remote user device associated with a second user and (ii) the first enterprise data source. In such embodiments, the method further comprises receiving a third message posted by the first enterprise data source. The third message comprises (a) the key identifying the first sub-channel and (b) a second application programming interface token identifying the second user associated with a second remote user device. . . .”), and identified the second message bot as recipient of the second command (see ¶ [0010] “ . . . The second application programming interface token and the key are used to route the third message to the second remote user device within the first sub-channel. . . .”);
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method of forming  primary communication channels and, in so doing, engage in secure bidirectional communication with enterprise data sources associated with such channels, thereby enabling the enterprise data sources to respond directly or broadcast messages to users using bots within chat sessions, as taught by Smullen, into a system and method for an  integrated communications system application (ICSA) employed in conjunction with a suitable chat application (executed by a bot) for delivering an automated customer service support for businesses, such that a bot  may interact with a user employing channels such as chat applications, and may connect to said user via a bot connector, wherein access to a plurality of servicing autonomous software agent via the bots communicating with users over a chat is implemented with each bot capable of implementing an action as taught by the combination of Gau and Plumb.  Such incorporation enables multiple chat sessions with multiple bots to be securely established.
The combination of Gau, Plumb, and Smullen fails to explicitly teach determining that the bot token does not match the predefined token; and in response to determining that the bot token does not match the predefined token, ending a transaction between the second message bot and the application.  However Daly teaches determining that the bot token does not match the predefined token (see ¶¶ [0065-0070] “ . . . the intelligent authentication system 410 may incorporate processing unit 16 (“processor”) and memory 28 of FIG. 1, for example, to perform various computational, data processing and other functionality in accordance with various aspects of the present invention. The intelligent authentication system 410 may also include an entity component 420, an authentication and validation component 430, a message/token component 440, and/or a machine learning component 460, each of which may be controlled and in communication with processing unit 16 and memory 28.   In one aspect, the authentication and validation component 430 may authenticate an operator such as, for example, caller 434 to have access to a secured location (e.g., a server/computer) associated with the entity 436 upon determining the operator (e.g., caller 434) retrieved and communicated back to a client/customer 432 a unique token, provided by the client/customer 432 (client/customer of the entity 436) and stored at the secured location (e.g., a computing server/website of the entity 436).  The message/token component 440 may generate the unique token for the client/customer 432 upon the client/customer 432 receiving a query for information over the one or more non-secure communication channels (e.g., communication link 475, such as a wireless communication channel, a website, etc.).   The authentication and validation component 430 may verify the operator (e.g., caller 434) has valid read access, write access, or a combination thereof for retrieving the unique token stored at the entity 436 (e.g., a secured location).  The authentication and validation component 430 may require the caller 434 to retrieve the unique token from the entity 436 (e.g., a secured location of the entity) and to communicate the unique token to the client/customer 432 over the one or more non-secure communication channels (e.g., communication link 475, such as a wireless communication channel, a website, etc.).  The entity component 420 may receive and store at the entity 436 (e.g., a secured location such as, for example, a secured server/computer) the unique token (generated by the message/token component 440) from the client/customer 432 each time the client/customer 432 receives a query for information over the one or more non-secure communication channels (e.g., communication link 475, such as a wireless communication channel, a website, etc.) from the caller 434. The entity component 420 may also maintain a list of predefined secured locations and corresponding operators to be verified.  ; and in response to determining that the bot token does not match the predefined token, ending a transaction between the second message bot and the application (see ¶ [0071] “ . . .  The authentication and validation component 430 may also terminate communication between the client/customer 432 and the caller 434 upon determining the caller 434 failed to both retrieve the unique token from the entity 436 (e.g., a secured location) and communicate the unique token to the client/customer 432. . . “)
 It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for authenticating an entity in non-secure communication channels via secure out-of-bands channels by a processor, upon determining the operator retrieved and communicated a unique token, provided by the user and stored at the secured location, back to the user, as taught by Daly, into a system and method for an  integrated communications system application (ICSA) employed in conjunction with a suitable chat application (executed by a bot) for delivering an automated customer service support for businesses, such that a bot  may interact with a user employing channels such as chat applications, and in forming primary communication channels to engage in secure bidirectional communication with enterprise data sources associated with such channels, thereby enabling the enterprise data sources to respond directly or broadcast messages to users using bots within chat sessions, and may connect to said user via a bot connector, wherein access to a plurality of servicing autonomous software agent via the bots communicating with users over a chat is implemented with each bot capable of implementing an action as taught by the combination of Gau, Plumb, and Smullen.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/Examiner, Art Unit 2444